UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

JAN-?zms

C|erk, U.S. Distr|ct & Bankruptcy

 

 

) Courts for the District of Co|umbla
CAROL MURPHY, )
)
Plaintiff, )
)

v. ) Civil Action No. 18-2686 (UNA)
)
UNITED STATES, )
)
Defendant. )
)
MEMORANDUM OPINION

 

The plaintiff, “an organic Maine state citizen,” Compl. at 2, who calls herself a
“Belligerent Claimant,” id. at l, demands $30 million from the “United States Corporation,” id.
at 2, in damages for unspecified violations of constitutional rights and for “property taken
Without warrants [or] affidavits,” id. at 4.

Insofar as the plaintiff demands money damages from the federal government, the Court
construes her claim as one that ordinarily Would proceed under the F ederal Tort Claims Act
(“FTCA”). See 28 U.S.C. §§ 1346, 2671-80. The plaintiffs FTCA claim fails for two reasons.
First, a plaintiff cannot pursue an FTCA claim against the United States unless she first has
presented her claim to the appropriate federal agency and the agency has denied that
claim. See 28 U.S.C. § 2401(b); McNez`l v. United States, 508 U.S. 106, lll (1993). This
exhaustion requirement is jurisdictional, and absent any showing by the plaintiff that she has
exhausted her administrative remedies, the Court lacks jurisdiction over this matter. See

Abdurrahman v. Engstrom, 168 F. App’x 445 (D.C. Cir. 2005). Second, While the FTCA is one

example of an express Waiver of the federal government’s sovereign iinm.u:\i"y, it does not
expose the United States to liability for the commission of all torts, see, e.g./ Richara's v. United
States, 369 U.S. l, 6 (1962). Because “the United States simply has not rendered itself liable
under [the FTCA] for constitutional tort claims,” FD]C v. Meyer, 510 U.S. 471, 478 (1994), the
Court lacks subject matter jurisdiction over the plaintiff’ s constitutional tort claim.

The Court Will grant the plaintiff’ s application to proceed in forma pauperis and dismiss

the complaint. An Order accompanies this Memorandum Opinion.

DATE;ja/,_, z ‘)O/§ E// 0 %

lpnit\d Stdtes District Judge

